Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-8, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2014/0059766 to Gibson et al. in view of U.S. Pub. No. 2006/0021145 to Hornbach et al., and further in view of U.S. Pub. No. 2010/00005588 to Carter.
Claim 1, Gibson discloses a patient support apparatus comprising a support structure comprising a head end, a foot end, a base, and a patient support deck to support a patient between the head end and the foot end, the patient support deck 38 comprising a first section 42 and a second section 40 capable of articulating relative to the first section; an articulation system configured to articulate the second section relative to the first section [0045][0046]; and a headboard assembly (46,54) comprising a head barrier panel (54) coupled to the second section to be arranged adjacent to a head of the patient when lying on the patient support deck, wherein the head barrier panel 54 is configured to articulate with the second section when the second section articulates relative to the first section and comprising environment Carter discloses an environment directed from a headboard and along a support surface.  It would have been obvious for one having ordinary skill in the art at the time of the invention to direct air from the headboard as taught b Carter yielding predictable results that provide an equivalent and alternative means to deliver conditioned air to the sleeping surface of Gibson [Abstract].   
Claim 2, Gibson discloses the patient support apparatus wherein the head barrier panel comprises a patient interface 142 coupled to the one or more environment controls 210 to be controlled by the patient [0063][0064],
Claim 7-8, Gibson discloses the patient support apparatus wherein the environment controls comprises a blower and a thermoelectric device such as a heater and cooler [0018].
Claim 14, Gibson discloses the patient support apparatus wherein the head barrier assembly further comprises a patient handles capable of being grasped by the patient when lying on the patient support deck.

3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2014/0059766 to Gibson et al. in view of U.S. Pub. No. 2006/0021145 to Hornbach et al., U.S. Pub. No. 2010/00005588 to Carter, and further in view of U.S. Pub. No. 2008/0235872 to Newkirk et al. 
Claim 3, Gibson discloses the patient support apparatus wherein the head barrier panel comprises a body and a control module 142 supporting the one or more environment controls [0064]-[0089] and capable of including different modules [0055], but silent to control modules. Newkirk discloses a plurality of differently configured control modules operably coupled to a user interface [0018][0024]. It would have been obvious for one having ordinary skill in the art at the time of the invention to employ differently configured control modules yielding predictable results that allow programming executable instructions to the environmental controls [0024],

Claim 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2014/0059766 to Gibson et al. in view of U.S. Pub. No. 2006/0021145 to Hornbach et al., U.S. Pub. No. 2010/00005588 to Carter, U.S. Pub. No. 2008/0235872 to Newkirk et al., and further in view of in view of U.S. Pub. No. 2003/0061664 to Salvatini et al.
Claim 4, Gibson discloses the patient support apparatus, but is silent to the headboard body defining a port and a passageway. Salvatini discloses an endboard 30 having a port 174 and passageway 181 extending from the control module 144 to the port such that the passageway is configured to direct outputs from the environment controls to the port [0105]-[0109].

Claim 5, Gibson discloses the patient support apparatus wherein the headboard body defines a second port 180 and a second passageway 314 extending from the control module to the second port such that the second passageway is configured to direct the one or more outputs from the one or more environment controls to the second port. Claim 6, Gibson, as modified, discloses the patient support wherein the control module comprises an inlet 168 to receive air and a filter 166 disposed between the inlet and the passageway.
Claim 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2014/0059766 to Gibson et al. in view of U.S. Pub. No. 2006/0021145 to Hornbach et al., U.S. Pub. No. 2010/00005588 to Carter, and further in view of U.S. Pub. No. 2012/0105233 to Bobey et al.
Claim 9, Gibson discloses the patient support apparatus, but is silent to an optic cable. Bobey discloses a light pipe 238 arranged to carry light from the light source [0124], It would have been obvious for one having ordinary skill in the art at the time of the invention to employ a light pipe as taught by Bobey yielding predictable results that provide a visual indicator and alert to a caregiver [0125].
Claim 10, he patient support apparatus of claim 1, wherein the headboard assembly further comprises a modular headboard section and an articulating arm coupled to the modular headboard section, the articulating arm configured to articulate independently of the first section and the second section.


12-13, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2014/0059766 to Gibson et al. in view of U.S. Pub. No. 2006/0021145 to Hornbach et al., U.S. Pub. No. 2010/00005588 to Carter, U.S. Pub. No. 2012/0105233 to Bobey et al., and further in view of WO 2012/135118 to Lafleche et al.
Claims 11-12 and 15, Gibson discloses all of the structural limitations as stated above, but is silent to an articulating arm. Lafleche discloses an articulating arm 116 that is capable of articulating and a caregiver interface such as a laptop computer [0058]. It would have been obvious for one having ordinary skill in the art at the time of the invention to employ an articulating arm as taught by Lafleche yielding predictable results that provides a work surface for a caregiver [0057]-[0061].
Claim 13, Gibson, as modified, discloses the patient support apparatus wherein the articulating arm is configured to articulate to allow movement of the modular headboard section into a configuration in which the head barrier panel is capable of providing an egress aid for the patient when exiting the patient support apparatus [0048].
Claim 16. The patient support apparatus of claim 15, wherein the headboard assembly comprises a headboard body having a base portion coupled to the second section and a barrier portion extending from the base portion, the caregiver interface being located at the base portion.


17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2014/0059766 to Gibson et al. in view of U.S. Pub. No. 2006/0021145 to Hornbach et al., U.S. Pub. No. 2010/00005588 to Carter, and further in view of U.S. Pub. No. 2012/0116591 to Rawls-Meehan.
Claim 17, Gibson discloses the patient support apparatus, but is silent to a charging port for electronic devices. Rawls discloses a charging USB port [0277], It would have been obvious for one having ordinary skill in the art at the time of the invention to employ a USB port as taught by Rawls yielding predictable results that provide data and power interface capabilities to the support apparatus.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2014/0059766 to Gibson et al. in view of U.S. Pub. No. 2006/0021145 to Hornbach et al., U.S. Pub. No. 2010/00005588 to Carter, and further in view of U.S. Pub. No. 2003/0061664 to Salvatini et al.
Claim 18, Gibson discloses the patient support apparatus, but is silent to the headboard body defining a port and a passageway. Salvatini discloses an endboard 30 having a port 174 and passageway 181 extending from the control module 144 to the port such that the passageway is configured to direct outputs from the environment controls to the port [0105]-[0109].




Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673